



N O N-S T A T U T O R Y S T O C K O P T I O N


Non-transferable


GRANT TO


_____________
(the “Optionee”)


the right to purchase from Global Payments Inc. (the “Company”)


_____ shares of its common stock, no par value, at the price of $_______ per
share


pursuant to and subject to the provisions of the Global Payments Inc. Amended
and Restated 2011 Incentive Plan (the “Plan”) and to the terms and conditions
set forth on the following page (the “Terms and Conditions”).


Unless sooner vested in accordance with Section 2 of the Terms and Conditions or
otherwise in the discretion of the Committee, the Options shall vest (become
exercisable) in accordance with the following schedule:
Continuous Status as a Participant
after Grant Date
 
Percent of Option Shares Vested
 
 
 
Less than 1 Year
 
0%
1 Year
 
33.33%
 2 Years
 
66.66%
 3 Years
 
100%

IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed as of the Grant
Date.


GLOBAL PAYMENTS INC.




By: ____________________________________________
Its: Authorized Officer


Grant Number: ____________


Grant Date: 3/1/2017


Accepted by Optionee: _____________________________







--------------------------------------------------------------------------------





TERMS AND CONDITIONS


1.    Grant of Option. Global Payments Inc. (the “Company”) hereby grants to the
Optionee named on Page 1 hereof (“Optionee”), under the Global Payments Inc.
2011 Incentive Plan (the “Plan”), stock options to purchase from the Company
(the “Options”), on the terms and on conditions set forth in this certificate
(this “Certificate”), the number of shares indicated on Page 1 of the Company’s
no par value common stock, at the exercise price per share set forth on Page 1.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.


2.    Vesting of Options. The Option shall vest (become exercisable) in
accordance with the schedule shown on Page 1 of this Certificate.
Notwithstanding the foregoing vesting schedule, upon Optionee’s death or
Disability during his or her Continuous Status as a Participant, or subject to
the consent of the Committee, upon Optionee’s Retirement, all Options shall
become fully vested and exercisable.


3.     Term of Options and Limitations on Right to Exercise. The term of the
Options will be for a period of ten years, expiring at 5:00 p.m., Eastern Time,
on the tenth anniversary of the Grant Date (the “Expiration Date”). To the
extent not previously exercised, the Options will lapse prior to the Expiration
Date upon the earliest to occur of the following circumstances:


(a)     Three months after the termination of Optionee’s Continuous Status as a
Participant for any reason other than by reason of Optionee’s death, Disability
or Retirement.


(b) Twelve months after termination of Optionee’s Continuous Status as
Participant by reason of Disability.


(c)     Five years after termination of Optionee’s Continuous Status as a
Participant by reason of Retirement.


(d)     Twelve months after the date of Optionee’s death, if Optionee dies while
employed, or during the three-month period described in subsection (a) above or
during the twelve-month period described in subsection (b) above and before the
Options otherwise lapse. If the Optionee dies during the five-year period
described in subsection (c) above, the Option shall lapse as provided in
subsection (c). Upon Optionee’s death, the Options may be exercised by
Optionee’s beneficiary designated pursuant to the Plan.


The Committee may, prior to the lapse of the Options under the circumstances
described in paragraphs (a), (b), (c) or (d) above, extend the time to exercise
the Options as determined by the Committee in writing. If Optionee returns to
employment with the Company during the designated post-termination exercise
period, then Optionee shall be restored to the status Optionee held prior to
such termination but no vesting credit will be earned for any period Optionee
was not in Continuous Status as a Participant. If Optionee or his or her
beneficiary exercises an Option after termination of service, the Options may be
exercised only with respect to the Shares that were otherwise vested on
Optionee’s termination of service.


4.    Exercise of Option. The Options shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at
the address and in the form specified by the Secretary from time to time and (b)
payment to the Company in full for the Shares subject to such exercise (unless
the exercise is a broker-assisted cashless exercise, as described below). If the
person exercising an Option is not Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option. Payment for such Shares shall be in (a) cash, (b) Shares previously
acquired by the purchaser, which have been held by the purchaser for such period
of time, if any, as necessary to avoid variable accounting for the Option, or
(c) any combination thereof, for the number of Shares specified in such written
notice. The value of surrendered Shares for this purpose shall be the Fair
Market Value as of the last trading day immediately prior to the exercise date.
To the extent permitted under Regulation T of the Federal Reserve Board, and
subject to





--------------------------------------------------------------------------------





applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Options may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
Option Shares on behalf of Optionee and delivers cash sales proceeds to the
Company in payment of the exercise price. In such case, the date of exercise
shall be deemed to be the date on which notice of exercise is received by the
Company and the exercise price shall be delivered to the Company by the
settlement date.


5.    Beneficiary Designation. Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights hereunder is subject to all terms and conditions of this
Certificate and the Plan, and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
Optionee, the Options may be exercised by the legal representative of Optionee’s
estate, and payment shall be made to Optionee’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Optionee at
any time provided the change or revocation is filed with the Company.


6.    Withholding. The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Optionee to remit to the employer,
an amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Options. The
withholding requirement may be satisfied, in whole or in part, at the election
of the Secretary, by withholding from the Options Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Secretary establishes. If Shares are surrendered to
satisfy withholding obligations in excess of the minimum withholding obligation,
such Shares must have been held by the purchaser as fully vested shares for such
period of time, if any, as necessary to avoid variable accounting for the
Options. The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Optionee.


7.    Limitation of Rights. The Options do not confer to Optionee or Optionee’s
beneficiary designated pursuant to Paragraph 5 any rights of a shareholder of
the Company unless and until Shares are in fact issued to such person in
connection with the exercise of the Options.


8.    No Right of Continued Employment; No Rights to Compensation or Damages.
Nothing in the Plan or this Certificate or any document executed under either of
them shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate Optionee's employment without liability at any time, nor
confer upon Optionee any right to continue in the employ of the Company or any
Affiliate. By executing this Certificate, Optionee waives any and all rights to
compensation or damages for the termination of his office or employment, or
failure to provide sufficient notice of termination of his office or employment,
with the Company or any Affiliate for any reason whatsoever insofar as those
rights arise or may arise from the loss of Optionee’s benefits or rights upon
conversion of the Options in connection with such termination.


9.    Stock Reserve. The Company shall at all times during the term of this
Certificate reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Certificate.


10.    Restrictions on Transfer and Pledge. No
right or interest of Optionee in the Options may be pledged, encumbered, or
hypothecated to or in favor of any party other than the Company or an Affiliate,
or shall be subject to any lien, obligation, or liability of Optionee to any
other party other than the Company or an Affiliate. The Options are not
assignable or transferable by Optionee other than by will or the laws of descent
and distribution or pursuant to a domestic relations order that would satisfy
Section 414(p)





--------------------------------------------------------------------------------





(1)(A) of the Code if such Section applied to an Option under the Plan;
provided, however, that the Committee may (but need not) permit other transfers.
The Options may be exercised during the lifetime of Optionee only by Optionee or
any permitted transferee.


11.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
    
12.    No Entitlement to Future Awards. The grant of the Options does not
entitle Optionee to the grant of any additional options or other awards under
the Plan in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the timing of any grant, the number
of options, and vesting provisions.  The grant of the options is an
extraordinary item of compensation outside the scope of any employment
contract.  As such, the Options are not part of normal or expected compensation
for purposes of calculating severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.


13.    Transfer of Data. By executing this certificate, Optionee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this paragraph. Optionee is not obliged to consent
to such collection, use, processing and transfer of personal data, but failure
to provide the consent may affect Optionee’s eligibility to receive awards under
the Plan.  The Company and its Affiliates hold certain personal information
about Optionee, including name, home address and telephone number, date of
birth, employee identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, and details of any rights
or entitlements to shares of stock, for the purpose of managing and
administering the Plan (“Data”).  The Company and its Affiliates will transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management of Optionee’s participation in the Plan, and the
Company and any of its Affiliates may each further transfer Data to any third
parties assisting in the implementation, administration and management of the
Plan.  These recipients may be located in the United States or elsewhere
throughout the world.  Optionee authorizes them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
Optionee’s behalf to a broker or other third party with whom Optionee may elect
to deposit any shares of stock acquired pursuant to the Plan.  Optionee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, by withdrawing
his or her consent, Optionee will affect his or her ability to participate in
the Plan.


14.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Optionee; provided, however, that such amendment,
modification or termination shall not, without Optionee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.


15.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.
Any conflict between this Certificate and the terms of a written employment, key
position, or change-in-control agreement with Optionee that has been approved,
ratified or confirmed by the Committee shall be decided in favor of the
provisions of such employment, key position, or change-in-control agreement.


16.    Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.







--------------------------------------------------------------------------------





17.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Optionee hereby agrees and submits to jurisdiction in the state and
federal courts of the State of Georgia and waives objection to such
jurisdiction.


18.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


19.    Relationship to Other Benefits. The Shares shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.


20.    Notice. Notices and communications under this Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to Global Payments Inc., 10 Glenlake Parkway, North
Tower, Atlanta, Georgia 30328, Attn: Corporate Secretary, or any other address
designated by the Company in a written notice to Optionee. Notices to Optionee
will be directed to the address of Optionee then currently on file with the
Company, or at any other address given by Optionee in a written notice to the
Company.
21. Clawback. Notwithstanding anything to the contrary in this Certificate, the
Plan, or any employment, key position, or change-in-control agreement with
Optionee, the options granted hereunder are subject to the provisions of the
following clawback policy established by the Committee prior to the grant of the
Options hereunder. The Committee may seek to recoup all or any portion of the
value of any annual or long-term incentive awards provided to any current or
former executive officers in the event that the Company’s financial statements
are restated due to the Company’s material noncompliance with any financial
reporting requirement under the securities laws (the “Restatement”).  The
Committee may seek recoupment from any current or former executive officer who
received incentive-based compensation, granted after the date hereof, during the
three (3) year period preceding the date that the Company was required to
prepare the Restatement.  The Committee may seek to recover the amount by which
the individual executive's incentive payments exceeded the lower payment that
would have been made based on the restated financial results and the Committee
may determine whether the Company shall effect such recovery:  (i) by seeking
repayment from the executive; (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the executive under any compensatory
plan, program or arrangement maintained by the Company; or (iii) a combination
of foregoing.  The Optionee hereby acknowledges that this award is subject to
the foregoing policy and agrees to make any repayment required in connection
therewith.
22. Non-Competition and Non-Solicitation. As a condition of Optionee’s receipt
of this Award, Optionee agrees to the following restrictions. Optionee
acknowledges and agrees that as a result of Optionee’s employment with the
Company or an Affiliate, Optionee’s knowledge of and access to confidential and
proprietary information, and Optionee’s relationships with the Company’s or its
Affiliate’s customers and employees, Optionee would have an unfair competitive
advantage if Optionee were to engage in activities in violation of this
Agreement. Optionee also acknowledges and agrees that the covenants in this
Section 22 are necessary to protect the trade secrets of Company.
22.1 Non-Competition. During the term of Optionee’s employment and for a period
of twenty-four (24) months immediately following the termination of Optionee’s
employment for any reason, Optionee shall not, directly or indirectly, seek or
obtain any employment or independent contractor relationship with a Competitor,
or otherwise engage in Competitive Services, in the geographic area in which the
Company or an Affiliate conducts business, in which relationship Optionee has
duties for (or provides services to) such Competitor that relate to Competitive
Services and are the same or similar to those services actually performed by
Optionee for the Company; provided, however, that (a) nothing in this Section
22.1 shall prohibit Optionee from acquiring or holding, for investment purposes
only, less than five percent (5%) of the outstanding publicly traded securities
of any corporation which may compete directly or indirectly with the





--------------------------------------------------------------------------------





Company or an Affiliate; and (b) the time period of the non-compete in this
Section shall not be longer than the time period of the non-compete in a written
employment agreement between Optionee and the Company.
22.2 Non-Solicitation of Customers. During the term of Optionee’s employment and
for a period of twenty-four (24) months immediately following the termination of
Optionee’s employment for any reason, Optionee shall not, directly or
indirectly, on Optionee’s own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit, divert or take away or attempt to solicit
divert or take away any Protected Customer for the purpose of providing or
selling Competitive Services; provided however, that the non-solicitation
restriction contained in this Section 22.2 shall only apply to those Protected
Customers (a) with whom Optionee, alone or in conjunction with others, had
business dealings with on behalf of the Company or an Affiliate during the
twelve (12) month period immediately preceding the termination of Optionee’s
employment or any earlier date of any alleged breach by Optionee of the
restriction in Section 22.2 hereof, and/or (b) for whom Optionee was responsible
for supervising or coordinating the business dealings between the Company or an
Affiliate and the Protected Customer during the twelve (12) month period
immediately preceding the termination of Optionee’s employment or any earlier
date of any alleged breach by Optionee of the restriction in Section 22.2
hereof.
22.3 Non-Solicitation of Employees. During the term of Optionee’s employment and
for a period of twenty-four (24) months immediately following the termination of
Optionee’s employment for any reason, Optionee shall not, directly or
indirectly, on Optionee’s own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit or induce any Protected Employee with whom
Optionee worked or otherwise had material contact with through employment with
the Company or an Affiliate to terminate his or her employment relationship with
the Company or an Affiliate or to enter into employment with any other
individual, corporation, partnership, joint venture, limited liability company,
association or other entity.
22.4 Definitions. For purposes of this Section 22, the following definitions
shall apply:
(a)    “Competitive Services” means services competitive with the business
activities engaged in by the Company or an Affiliate as of the date of
termination of Optionee’s employment for any reason or any earlier date of an
alleged breach by Optionee of the restrictions in Section 22 hereof, which
include, but are not limited to, the provision of products and services to
facilitate or assist with the movement in electronic commerce of payment and
financial information, merchant processing, merchant acquiring, credit and debit
transaction processing, check guarantee and verification, electronic
authorization and capture, terminal management services, purchase card services,
financial electronic data interchange, cash management services, and wire
transfer services.
(b)    “Competitor” means any individual, corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise
which is engaged, wholly or in part, in Competitive Services, including but not
limited to the following companies, all of whom engage in Competitive Services
(and all of their parents, subsidiaries, or affiliates who engage in Competitive
Services) and all of the successors in interest to any of the foregoing: TSYS
Acquiring Solutions, Chase Paymentech Solutions, First Data Corporation, Total
System Services, Inc., Vantiv, Wells Fargo Merchant Services, First National
Merchant Solutions, RBS Lynk, TransFirst Holdings, iPayment, Bank of America
Merchant Services, NPC, Elavon, Moneris Solutions, and Worldpay.
(c)    “Protected Customer” means any individual, corporation, partnership,
joint venture, limited liability company, association, or other entity or
enterprise to whom the Company or an Affiliate has sold or provided its products
or services, or actively solicited to sell its products or services, during the
twelve (12) months prior to termination of Optionee’s employment for any reason
or any earlier date of an alleged breach by Optionee of the restrictions in
Section 22 hereof.
(d)    “Protected Employee” means any employee of the Company or an Affiliate
who was employed by Company or an Affiliate at any time within six (6) months
prior to the termination of Optionee’s employment for any reason or any earlier
date of an alleged breach by Optionee of the restrictions in Section 22 hereof.





--------------------------------------------------------------------------------





22.5 Rights and Remedies Upon Breach. Optionee agrees that, in the event that
Optionee breaches or threatens to breach the covenants set forth in Section 22
hereof, the Company shall be entitled to enjoin, preliminarily and permanently,
Optionee from violating or threatening to violate the covenants set forth in
Section 22 hereof and to have the covenants specifically enforced by any court
of competent jurisdiction, it being agreed that any breach or threatened breach
of the covenants would cause irreparable injury to the Company and that money
damages would not provide an adequate remedy to the Company. In addition, if the
Optionee breaches any of the covenants set forth in Section 22 hereof, all
unvested Options covered by this Certificate shall be immediately forfeited.
Such forfeiture shall be in addition to any other right the Company may have
with respect to any such violation or breach.
22.6 Severability. Optionee acknowledges and agrees that the covenants set forth
in Section 22 hereof are reasonable and valid in time and scope and in all other
respects and shall be considered and construed as separate and independent
covenants. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Optionee will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws.













